DETAILED ACTION
This action is in response to amendment to the claims filed 5/25/2021. Claims 1-7, 9-20 and 22-28 are pending with claims 1 and 16 having been amended.

Terminal Disclaimer
The terminal disclaimer filed on 10/25/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,792,460 has been reviewed and was accepted 10/25/2018. The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2021 was filed after the mailing date of the Notice of Allowance on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiners statement of reasons for allowance:
	The prior art does not teach with respect to claim 1, “In response to receiving a signal from the fingerprint sensor while the processor is operating in the rich execution environment, switch from the rich execution environment to the trusted execution environment and obtain, in the trusted execution environment, through the secure interface, raw image date directly from the fingerprint sensor, the signal being generate 
execution environment, and wherein a secure operating system is used while the
processor operates in the trusted execution environment.” with the other limitations of
the claim.
The prior art does not teach with respect to claim 16, “based on & determination that an event is triggered by the fingerprint sensor while operating in the rich execution environment, the event being triggered when the fingerprint sensor senses a fingerprint object: switch from the rich execution environment to the trusted execution environment,
wherein a rich operating system is used while the processor operates in the rich
execution environment, and wherein a secure operating system is used while the
processor operates in the trusted execution environment’ with the other limitations of
the claim.

The closest prior art Motoyama et al (2007/0177769), Grobrnan ef al (US
207 7/O039368} and Sanches Sanchez et al (2009/0058598) do not teach this Imitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Devin Almeida whose telephone number is 571-270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/           Examiner, Art Unit 2492                                                                                                                                                                                             
/SALEH NAJJAR/           Supervisory Patent Examiner, Art Unit 2492